Opinion filed August 31, 2015




                                      In The


        Eleventh Court of Appeals
                                    __________

                                No. 11-13-00330-CR
                                    __________

                 RAMON IBARRA QUIROGA, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 244th District Court
                                 Ector County, Texas
                          Trial Court Cause No. C-35,207


                      MEMORANDUM OPINION
      This is an appeal from the revocation of Ramon Ibarra Quiroga’s community
supervision in a possession-of-a-controlled-substance case. We affirm.
      The grand jury indicted Appellant for possession of a controlled substance,
cocaine, in the amount of four grams or more but less than two hundred grams, with
intent to deliver. See TEX. HEALTH & SAFETY CODE ANN. § 481.115(a), (d) (West
2010). Appellant pleaded guilty to the lesser included offense of possession of a
controlled substance. See id. The trial court convicted Appellant, assessed his
punishment in accordance with the terms of the plea agreement, suspended the
imposition of the sentence, and placed Appellant on community supervision for a
term of eight years. Subsequently, the State filed a motion to revoke Appellant’s
community supervision and alleged that Appellant violated three terms of his
community supervision. After a hearing, the trial court found the State’s allegations
to be true. The trial court revoked Appellant’s community supervision and assessed
his punishment at confinement for seven years.
      In a single issue, Appellant challenges the trial court’s revocation of his
community supervision. Appellant challenges each of the violations alleged by the
State. Specifically, Appellant contends that there was insufficient evidence to prove
that he failed to report to county probation authorities on the alleged dates and that
he failed to obtain permission to travel outside Ector County.
      We review a trial court’s decision to revoke community supervision under an
abuse of discretion standard. Rickels v. State, 202 S.W.3d 759, 764 (Tex. Crim. App.
2006); Cardona v. State, 665 S.W.2d 492, 493 (Tex. Crim. App. 1984). The trial
court is the sole judge of the credibility of the witnesses and the weight to be given
to their testimony. Garrett v. State, 619 S.W.2d 172, 174 (Tex. Crim. App. [Panel
Op.] 1981). We review the evidence in the light most favorable to the trial court’s
ruling. Cardona, 665 S.W.2d at 493. We will uphold a trial court’s decision to
revoke if any one of the alleged violations of the conditions of community
supervision is supported by sufficient evidence. Moore v. State, 605 S.W.2d 924,
926 (Tex. Crim. App. [Panel Op.] 1980).
       The State met its burden to prove by a preponderance of the evidence at least
one of the alleged violations. The terms and conditions of Appellant’s community
supervision required that Appellant obtain written consent of the court before
                                          2
leaving Ector County. Appellant concedes that he traveled outside Ector County to
El Paso, but he argues that there is insufficient evidence to show that he had not been
given a three-month “blanket travel permit” that he often received because of his
frequent travels for work and to visit his father.
      April Lollar, Appellant’s community supervision officer, testified that she was
responsible for monitoring Appellant during his probationary period. Additionally,
Lollar stated that Appellant was familiar with the process that he was required to go
through in order to leave Ector County; Appellant had previously received several
travel permits to leave Ector County. Lollar testified that Appellant was in El Paso
without a travel permit or permission. Therefore, Appellant failed to adhere to the
travel restrictions of his community supervision. Lollar’s testimony was sufficient
for the trial court to find by a preponderance of the evidence that Appellant violated
the travel restrictions that were set out in the terms and conditions of his community
supervision. We hold that the trial court did not abuse its discretion when it revoked
Appellant’s community supervision. We overrule Appellant’s sole issue on appeal.
      Because we will uphold a trial court’s decision to revoke if any one of the
alleged violations of the conditions of community supervision is supported by
sufficient evidence, we need not address whether there was sufficient evidence to
prove that Appellant failed to report to his community supervision officer four times
in 2012 and two times in 2013. See TEX. R. APP. P. 47.1; Moore, 605 S.W.2d at 926.
      We affirm the judgment of the trial court.




August 31, 2015                                             JIM R. WRIGHT
Do not publish. See TEX. R. APP. P. 47.2(b).                CHIEF JUSTICE
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.

                                           3